Citation Nr: 0820438	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO) which denied service connection for a 
low back disability.

In October 2001, the veteran presented testimony at a 
personal hearing held at the RO before a Decision Review 
Officer.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

In December 2002 the Board issued a decision denying the 
benefits sought.  The veteran appealed the matter to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, the Court vacated the Board's December 2002 
decision and remanded the case to the Board for 
readjudication and the issuance of a new decision. 

Pursuant to the Court's Order, in October 2006 the Board 
remanded the case for further development.  In March 2008, 
the VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran does not have a low back disability that is related 
to his military service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, and may not be so presumed. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  In substance, he contends that he had 
low back pain during active service which has persisted since 
that time.

In the interest of clarity, certain preliminary issues will 
be addressed.  The issue on appeal will then be analyzed and 
a decision rendered.

The Court remand

As was described in the Introduction, this case was remanded 
by the Court in March 2006.  The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The March 2006 Court remand essentially concluded that the 
Board had not provided adequate reasons and bases relating to 
VA's failure to obtain VA medical records, in particular 
records of the Des Moines VAMC relating to the veteran's back 
that the veteran testified had occurred in 1971 or 1972.  In 
essence, the Court directed further fact-finding to determine 
whether the identified records exist or whether the custodian 
of the records certified that they do not exist, thus making 
further requests futile.    

Stegall considerations

Pursuant to the Court's remand instructions, the Board 
remanded the case in October 2006.  The Board's remand 
instructions were that VA Veterans Benefits Administration 
(VBA) should direct the custodian of records of the Des 
Moines VAMC to conduct a further search for records of a 1971 
or 1972 medical examination of the veteran.  The VAMC was to 
advise VBA in writing whether or not the requested records 
existed.  If the records existed, they were to be associated 
with the veteran's VA claims folder; if not, a written 
advisement to that effect was to be associated with the 
claims folder, and the veteran should be notified that the 
records could not be obtained, in compliance with 38 C.F.R. 
§ 3.159(e) (2007).  

Then, if deemed necessary, VBA was to readjudicate the claim.  
If the benefit sought remained denied, a supplemental 
statement of the case (SSOC) should be provided to the 
veteran.

In compliance with the Board's remand, a request for further 
search for the desired records was sent to the custodian of 
records of the Des Moines VAMC in November 2006.  Written 
memorandums dated in May and June 2007 were placed in the 
file indicating that no records pertaining to the veteran for 
1971 and 1972 could be found at the Des Moines VAMC or at the 
Federal Records Center.  

The March 2008 SSOC informed the veteran of the inability to 
obtain the records, and the prior denial of the veteran's 
claim was continued.

Thus, all remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Court or of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

Notice

Here, the veteran's claim had been filed on November 22, 
1999, a few days after the effective date of the VCAA on 
November 9, 1999.  As explained by the Board in its December 
2002 decision, which although vacated is incorporated by 
reference, the veteran was provided a March 2001 letter which 
was specifically intended to address the requirements of the 
VCAA.  The sufficiency of the aforementioned VCAA letter was 
discussed at length by the Board on pages 3-5 of its December 
2002 decision.  

The Court's decision identified no fault in the either VA's 
compliance with the VCAA or the Board's "reasons and bases" 
discussion of same.  The Court has stated that advancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court, and that such a practice hinders the decision-making 
process and raises the undesirable specter of piecemeal 
litigation. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].  If the Court believed that VCAA compliance or the 
Board's VCAA discussion thereof was in any way problematical, 
it would have undoubtedly explained such potential error in 
the body of its remand decision, but it did not.  

In any event, the AMC issued a lengthy VCAA letter in 
November 2006.  That letter specifically informed the veteran 
as to what was needed to substantiate his service connection 
claim.  See the November 14, 2006 VCAA letter, page 6.  The 
veteran was additionally informed that VA was responsible for 
obtaining records from any federal agency (to include VA 
hospitals) and that VA would make reasonable efforts to 
obtain on the veteran's behalf records not held by a federal 
agency.  The veteran was further informed that "It's your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency." [Emphasis as in the original].  This request with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that complying VCAA notice letters must include notice 
regarding degree of disability and effective date.  In 
connection with the Board's October 2006 remand, the veteran 
was provided with specific notice as contemplated by the 
Court in Dingess in the November 2006 letter.  See the 
November 14, 2006 VCAA letter, pages 4-5. 
The veteran was given the opportunity to submit additional 
argument and evidence in response to this notice, and his 
claim was readjudicated in the March 2008 supplemental 
statement of the case.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service treatment records, reports of VA treatment 
of the veteran, and private medical records.  Additionally, 
the veteran was provided with a VA examination during May 
2002.  

As was discussed in some detail above, another attempt was 
made to find any 1971 or 1972 medical records from the Des 
Moines VAMC, and the results were unsuccessful.  There is no 
indication that there currently exists any other pertinent 
evidence which has not been obtained.

Accordingly, the Board finds that under the circumstances of 
this case as they pertain to the issue being decided, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran testified 
at a hearing held at the RO before a decision review officer 
during October 2001 at which he was represented by a member 
of his service organization.  The veteran's service 
organization submitted a formal brief dated June 10, 2008.    

The Board will therefore move on to a discussion of the 
merits of the claim.

Relevant law and regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West Supp. 
2007); 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  
See 38 C.F.R. § 3.303(b) (2007).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service treatment records include a June 1970 
report which indicated that the veteran had low back strain.  
On examination, there was no radiation or numbness, and range 
of motion was within normal limits. Overall, the spine 
appeared normal.  No complaints, treatment, or diagnoses of 
any low back pain or back disability were noted at separation 
in October 1970.

There is no objective evidence of a back disorder during the 
period immediately following service.  As was discussed 
above, however, the veteran has contended that he was treated 
at the Des Moines VAMC for a back problem in the summer of 
1971, and the Board will accept that statement.

Medical records from D.E.H., D.O, reflect that the veteran 
was treated for low back pain in March 1977.  The next 
complaint of back pain occurred in November 1980. A February 
1981 treatment report noted that the veteran had a severe 
lumbar strain due to an injury incurred the day before.  
Subsequently, Dr. H. issued several notes excusing the 
veteran from work due to back problems.  Dr. H. offered no 
opinion as to the etiology of the veteran's back disability.  

In November 1983, M.F., M.D., noted the veteran's complaints 
of an occasional sharp pain in his lower back that radiated 
to his right leg.  The veteran indicated that he had 
complained of back pain during service and had been informed 
that he had "an abnormal muscle".  Following examination 
and X-ray, no objective physical findings were observed.  The 
veteran was diagnosed with recurring low back pain.  Dr. F. 
offered no opinion as to the etiology or initial onset of the 
veteran's low back pain.

R.H., M.D. indicated in April 1984 that the veteran had been 
hospitalized for low back strain was brought on by pushing a 
wheelbarrow in August 1983.  Dr. H. noted the veteran's 
reported history of intermittent low back pain since 1969.  
His 1984 hospitalization for recurrent low back pain.  Dr. H 
diagnosed the veteran with recurrent low back pain.

There are no medical records for over a decade.

In November 1997 the veteran stated that he had back problems 
for 30 years.  
An X-ray revealed mild degenerative changes.

In a November 1999 statement, the veteran maintained that he 
has had persistent back problems since service.

During an October 2001 personal hearing, the veteran 
maintained that he did not have back problems prior to active 
service.  He stated that his back pain began during basic 
training in 1969 and continued through his military service. 
After separation from military service, the veteran stated 
that he injured his back in 1971 playing semi-professional 
football and sought treatment at that time.

In connection with a May 2002 VA examination, an X-ray 
revealed degenerative disease of the lumbar spine. The VA 
examiner diagnosed the veteran with mild degenerative disease 
of the lumbar spine.  The examiner stated that the veteran's 
current back disability was "less likely than not" related to 
the back strain the veteran had been treated for in service.

Analysis

The veteran is seeking service connection for a low back 
disability.  In essence, he contends that he had low back 
pain during service and continually thereafter, and that any 
currently diagnosed low back disability had its inception 
during service.

Initial matter

The Board initially observes that the record includes the 
veteran's descriptions of back problems which pre-existed 
service, to include his self-report of purportedly being born 
without certain muscles in his back.  [There is absolutely no 
medical evidence of this phenomenon.]  More recently, however 
the veteran avers that his back problems started during 
service. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).

It is clear that the statutory presumption of soundness on 
enlistment has not in this case been rebutted by clear and 
unmistakable evidence.  Significantly, there is no objective 
medical evidence of any pre-service back problems. A review 
of the record reveals a pertinently normal induction physical 
examination in July 1968.  
In an accompanying report of medical history, the veteran 
responded "no" to the question concerning "back trouble of 
any kind".

In addition, setting aside for the moment the veteran's 
inconsistent presentation of his medical history over the 
years, the Board cannot rely on the veteran's statements to 
rebut the presumption of soundness.  See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000) see also Miller v. West, 11 
Vet. App. 345, 348 (1998).

Discussion

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), a current disability, a 
November 1997 
X-ray report showed mild degenerative changes in the 
veteran's back, and the May 2002 VA examiner similarly 
diagnosed mild degenerative disease of the lumbar spine.  
Thus, the first element of the Hickson analysis has been 
satisfied.

With respect to Hickson element (2), evidence of in-service 
disease or injury, the evidence of record shows that in June 
1970, the veteran initially sought treatment for back pain. 
It was noted that he had a low back strain. Although no 
further complaints, treatment, or diagnoses was noted at 
separation in October 1970, the Board concludes that Hickson 
element (2) arguably has been satisfied.

The Board additionally observes in this connection that 
arthritis was initially diagnosed in 1997, almost three 
decades after the veteran left military service.  Thus, the 
presumptive provisions of 38 C.F.R. § 3.309(a) are not for 
application in this case.  The Board is assuming that the 
veteran was treated for back pain at the Des Moines VAMC in 
1971 (during the presumptive one year period).  However, 
based on his treatment and diagnostic history up to November 
1997, there is no suggestion that he was diagnosed with 
degenerative changes of his back at that time.  The veteran 
himself does not appear to so contend.

With respect to Hickson element (3), medical nexus, the 
record contains no medical opinion linking the veteran's low 
back disability to his military service.  To the contrary, 
the May 2002 VA examiner specifically stated that the 
veteran's current low back disability is not likely related 
to the back pain documented during service.

Although certain medical reports refer to the veteran's back 
pain beginning in service and progressively worsening over 
the years, it appears that such entries were based 
exclusively on statements were made by the veteran.  The mere 
fact that such notations were made during outpatient 
treatment does not represent an opinion that the veteran's 
disorder had its onset during service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [a bare transcription of lay 
history, unenhanced by additional medical comment, does not 
constitute competent medical evidence]. Such entries carry no 
weight of probative value.

As noted above, to the extent that the veteran himself 
attempts to ascribe his current back disability to service, 
his opinion carries no probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present competent medical nexus evidence in support of his 
claim, most recently in the November 20007 VCAA letter.  

The veteran seeks to prove his claim by asserting, in 
essence, that he has had back problems continually after 
service.  The Board is of course aware of the regulation 
pertaining to chronicity and continuity of symptomatology, 
discussed in the law and regulations section above.  

Clearly, no chronic disease was identified during service.  
There is of record only one isolated complaint of back pain.  
Thus, continuity of symptomatology needs to be demonstrated.  
Although the veteran has testified concerning what he 
perceives as continuity of symptomatology after service, 
there is no objective medical evidence which supports such a 
statement.  Such supporting medical evidence is required in 
the circumstances presented in this case.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

The objective medical evidence, which has been reported in 
some detail in the law and regulations section above, shows 
lengthy gaps between episodes of back problems.  In addition, 
certain medical records show that the veteran's back 
complaints occurred after years of no symptoms, and were 
noted to be in connection with specific incidents or injuries 
having nothing to do with military service.  For example, a 
February 1981 treatment report noted that the veteran had a 
severe lumbar strain due to an injury incurred the day 
before, and his 1984 hospitalization for recurrent low back 
pain was reportedly brought on by pushing a wheelbarrow in 
August 1983.

Significantly, in the Board's estimation, there are multi-
year gaps in the veteran's medical history.  The Board is 
assuming that the veteran did in fact seek medical treatment 
in 1971 due to back pain at the Des Moines VAMC, 
notwithstanding the lack of records documenting such 
treatment.  However, there is nothing in the record 
indicating back problems for approximately six years after 
that.  The veteran sought treatment for his back on numerous 
occasions during the period 1977-1984.  However, there is no 
indication of any back problem thereafter until 1997, when 
arthritis was initially diagnosed.  In the Board's judgment, 
these gaps fatally undercut the veteran's contention as to 
continuity of symptomatology.

As was discussed above, although the veteran reported to 
certain health care providers that he had back pain 
continually after service, this does constitute corroborating 
medical evidence.  See LeShore v. Brown, supra ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).
  
The Board therefore finds, based on the evidence discussed 
above, that continuity of symptomatology after service has 
not been demonstrated.

Conclusion

In short, for the reasons expressed above the Board concludes 
that Hickson element (3), medical nexus, has not been met 
with respect to the currently diagnosed low back disability.  
The Board accordingly finds that the preponderance of the 
evidence is against finding that the veteran suffers from a 
low back disability that is related to his military service.  
The appeal is accordingly denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


